            Case 8:19-cv-00209-TDC Document 57 Filed 07/17/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                     DISTRICT OF MARYLAND (GREENBELT)
 _______________________________________________________________________________

VELMA MELTON,                                                 CASE NO. 8:19-cv-209
    Plaintiff,
    vs.

SELECT PORTFOLIO SERVICING, INC. et al,
          Defendants.

 _______________________________________________________________________________

               PLAINTIFF VELMA M. MELTON’S REPLY TO
   DEFENDANT PRESTIGE’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND
                         SCHEDULING ORDER

       COMES NOW, Plaintiff, Velma M. Melton, by and through undersigned counsel, submits her

reply to Defendant Prestige’s (“Prestige”) Opposition to Plaintiff’s Motion to Amend Scheduling

Order, and in support thereof states:

       1.      Defendant Prestige asserts Plaintiff has failed to show good cause for untimely filing

the motion to amend scheduling order. Contrary to Defendant’s assertion, the Plaintiff’s need to amend

the scheduling order is due to delayed discovery responses from the Defendants. Indeed, each

Defendant, including Prestige, has requested an extension to provide discovery responses. Further,

and as expected, each Defendant has asserted boilerplate objections and refused to file responses to

most requests. As the date of this filing, Plaintiff has not received complete responses to her discovery

responses from any of the Defendants. Ironically, Prestige has been the most dilatory with its discovery

responses being that Prestige was the first defendant that Plaintiff served back on April 30, 2019.

Plaintiff expects to serve motions to compel to at least one defendant, Prestige, before August 1, 2019

and several more thereafter.

       2.      Defendants’ failure to provide responses to Plaintiff’s discovery hampers Plaintiff’s

ability to produce her expert report. The information the expert needs to determine whether the

defendants’ procedures were reasonable is in the possession of the defendants. Thus, Plaintiff is

                                                   1
            Case 8:19-cv-00209-TDC Document 57 Filed 07/17/19 Page 2 of 3



dependent on the defendants providing responses to her discovery requests before she can produce an

expert report. Therefore, notwithstanding Plaintiff’s diligent efforts to obtain the facts, documents and

evidence to produce her expert report, she has not been able to obtain the information, and therefore

good cause exists to amend the scheduling order and extend the deadline for expert disclosures.

       3.      Plaintiff proposed a 180-day month after conversing with all the other defendants. All

the Defendants agreed to the proposed extension. Initially, Prestige’s counsel stated, “[He] may be

able to work out if other defendants agree to 180 day extension.” Not sure what that exactly meant,

Plaintiff’s counsel waited to receive a definitive answer from Defendant’s counsel as to Prestige’s

position on the filing of the extension request. As the deadline to file the motion to amend the

scheduling order approached, Prestige’s counsel still had not stated whether it would consent to the

proposed relief. On the day of the deadline, Prestige’s counsel stated that he had not obtained authority

to agree to 180-day extension, but stated he would contact Plaintiff before the end of the business day

to advise him of what Prestige was willing to agree to. Prestige’s counsel never contacted Plaintiff.

       4.      Plaintiff respectfully requests that this Court grant it adequate time to complete

discovery given the complexity of this matter, the delay caused by Sterling’s filing of its meritless

Motion to Dismiss and the overall evasive nature of discovery responses received from every

defendant in this case thus far.



Dated: July 17, 2019                          Respectfully Submitted,



                                              /s/ Kevin C. Williams_________
                                              Kevin C. Williams, Esq., No. 18072
                                              Law Office of Kevin Williams, LLC
                                              8025 13th Street, Suite 107
                                              Silver Spring, MD 20910
                                              301.399.1700
                                              kevin@kwesquire.com


                                                   2
          Case 8:19-cv-00209-TDC Document 57 Filed 07/17/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of July, 2019, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to all counsel of record.




                                                     By:    /s/ Kevin Williams
                                                     Kevin Williams #18072
                                                     Law Office of Kevin Williams, LLC
                                                     8025 13th Street, Suite 107
                                                     Silver Spring, MD 20910
                                                     Tel: (301) 399-1700
                                                     kevin@kwesquire.com
                                                     Counsel for Plaintiff




                                                 3
